NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

LEGO A/S, LEGO SYSTEMS, INC., LEGO JURIS A/S,
              Plaintiffs-Appellees

                           v.

                     ZURU INC.,
                 Defendant-Appellant
                ______________________

                      2019-2122
                ______________________

    Appeal from the United States District Court for the
District of Connecticut in No. 3:18-cv-02045-AWT, Senior
Judge Alvin W. Thompson.
                 ______________________

               Decided: January 15, 2020
                ______________________

   ELIZABETH A. ALQUIST, Day Pitney LLP, Hartford, CT,
argued for plaintiffs-appellees. Also represented by JOHN
W. CERRETA.

    JOHN WILLIAM LOMAS, JR., Dentons US LLP, Washing-
ton, DC, argued for defendant-appellant. Also represented
by TAMI LYN AZORSKY, ROBERT TYLER GOODWYN.
                 ______________________
2                                       LEGO A/S v. ZURU INC.




    Before WALLACH, CLEVENGER, and HUGHES, Circuit
                       Judges.
CLEVENGER, Circuit Judge.
     This is an interlocutory appeal of Appellant, ZURU Inc.
(“ZURU”), from an order of the District Court for the Dis-
trict of Connecticut granting Appellees LEGO A/S (“LAS”),
LEGO Systems, Inc. (“LSI”), and LEGO Juris A/S (“LJAS”)
(collectively, “LEGO”) a preliminary injunction directed to
ZURU products accused of infringing various LEGO copy-
rights, trademarks, and design patents. LEGO A/S v.
ZURU Inc., No. 3:18-cv-2045(AWT), 2019 WL 4643718 (D.
Conn. July 8, 2019). This Court has jurisdiction pursuant
to 28 U.S.C. §§ 1292(a), (c) and 1295(a). For the reasons
discussed below, we affirm-in-part, vacate-in-part, and re-
mand.
                       BACKGROUND
                         I. Facts
     On December 13, 2018, Appellee, LEGO, filed a Veri-
fied Complaint in the District of Connecticut against Ap-
pellant, ZURU. LEGO is an industry leader in designing
and manufacturing toys and play materials for children of
all ages worldwide, including toy building elements, figu-
rines, and toy sets in the construction toy category. ZURU
is a corporation formed under the laws of the British Virgin
Islands that has offices in Hong Kong and similarly de-
signs, manufactures, and markets toys and consumer prod-
ucts.
    ZURU launched its allegedly infringing products (i.e.,
the ZURU Action Figures, Max Build More Bricks, and
MAYKA Toy Tape) in early October 2018. On Novem-
ber 12, 2018, LEGO demanded by letter that ZURU cease
and desist from the sale of products that allegedly infringe
LEGO’s patents, trademarks, and copyrights. The letter
requested compliance by November 26, 2018. When no
substantive answer was received, LEGO sent a second
LEGO A/S v. ZURU INC.                                        3



demand letter to ZURU on December 3. On December 5,
ZURU provided LEGO with a substantive response stating
that it would not cease sale of the Max Build More products
and would not comply with LEGO’s demands.
    Thereafter, LEGO informed ZURU that it would be fil-
ing suit and seeking a temporary restraining order
(“TRO”). In response, on December 13, ZURU sent another
email claiming it would remove the allegedly infringing
products from its website and that it would recall products
currently with Walmart to moot any need for LEGO to file
for a TRO or preliminary injunction. However, because
LEGO believed ZURU’s products remained up on the
Walmart website for sale, LEGO sought relief from the
court.
                   II. Procedural History
    Contemporaneous with the filing of its Complaint,
LEGO moved on December 13, 2018 for a TRO and prelim-
inary injunction in the District of Connecticut restraining
ZURU from manufacturing, selling, offering for sale, dis-
playing, and importing products that allegedly infringe
LEGO’s copyrights, trademarks, and design patents.
    The District of Connecticut heard the evidence and ar-
gument of the parties, and then promptly granted a TRO
at a December 14, 2018 hearing. The district court then
considered a full round of briefing, considered the parties’
evidence at a two-day preliminary-injunction hearing on
February 14–15, 2019, and granted LEGO’s motion for pre-
liminary injunctive relief on July 8, 2019.
    This is an interlocutory appeal of the district court’s or-
der granting a preliminary injunction. ZURU timely no-
ticed this appeal the day after the district court entered its
order granting a preliminary injunction.
4                                        LEGO A/S v. ZURU INC.




                   STANDARD OF REVIEW
     When reviewing the grant of a preliminary injunction
as to alleged trademark or copyright infringement, legal is-
sues over which it does not have exclusive subject matter
jurisdiction, this Court applies the law of the regional cir-
cuit. Nitro Leisure Prods., L.L.C. v. Acushnet Co., 341 F.3d
1356, 1359 (Fed. Cir. 2003); Atari Games Corp. v. Nintendo
of Am. Inc., 975 F.2d 832, 837 (Fed. Cir. 1992). In the Sec-
ond Circuit, a party seeking a preliminary injunction must
demonstrate four things: (1) a likelihood of success on the
merits; (2) a likelihood of irreparable harm in the absence
of injunctive relief; (3) that the balance of hardships favors
the moving party; and (4) that the public interest would be
served. Salinger v. Colting, 607 F.3d 68, 79-80 (2d Cir.
2010). The Second Circuit reviews a district court’s deci-
sion to grant a preliminary injunction for abuse of discre-
tion. Oneida Nation of New York v. Cuomo, 645 F.3d 154,
164 (2d Cir. 2011); Red Earth LLC v. United States, 657
F.3d 138, 144 (2d Cir. 2011). In the Second Circuit, a dis-
trict court has necessarily abused its discretion when it has
“‘(1) based its ruling on an erroneous view of the law,
(2) made a clearly erroneous assessment of the evidence, or
(3) rendered a decision that cannot be located within the
range of permissible decisions.’” Oneida, 645 F.3d at 164
(quoting Lynch v. City of New York, 589 F.3d 94, 99 (2d Cir.
2009)). “Under abuse of discretion review, the factual find-
ings and legal conclusions underlying the district court’s
decision are ‘evaluated under the clearly erroneous and de
novo standards, respectively.’” Id. (quoting Garcia v. Yon-
kers Sch. Dist., 561 F.3d 97, 103 (2d Cir. 2009)).
    On the other hand, when reviewing the grant of a pre-
liminary injunction as to alleged patent infringement, this
Court applies its own precedents. Revision Military, Inc. v.
Balboa Mfg. Co., 700 F.3d 524, 525 (Fed. Cir. 2012) (“[A]
preliminary injunction enjoining patent infringement pur-
suant to 35 U.S.C. § 283 involves substantive matters
unique to patent law and, therefore, is governed by the law
LEGO A/S v. ZURU INC.                                          5



of this court.” (quotation and citation omitted)). To obtain
a preliminary injunction, a party must establish “that [it]
is likely to succeed on the merits, that [it] is likely to suffer
irreparable harm in the absence of preliminary relief, that
the balance of equities tips in [its] favor, and that an in-
junction is in the public interest.” Luminara Worldwide,
LLC v. Liown Elecs. Co., 814 F.3d 1343, 1352 (Fed. Cir.
2016) (quoting Winter v. Nat. Res. Def. Council, Inc., 555
U.S. 7, 20 (2008)). Like the Second Circuit, this Court re-
views a district court’s decision granting a motion for pre-
liminary injunction under an abuse of discretion standard.
Id. at 1351–52. An abuse of discretion has occurred when
“the court made a clear error of judgment in weighing rel-
evant factors or exercised its discretion based upon an error
of law or clearly erroneous factual findings.” Erico Int’l
Corp. v. Vutec Corp., 516 F.3d 1350, 1353 (Fed. Cir. 2008)
(quoting Novo Nordisk of N. Am., Inc. v. Genentech, Inc., 77
F.3d 1364, 1367 (Fed. Cir. 1996)).
                         DISCUSSION 1
                I. The ZURU Action Figures
    The first issue we consider is the district court’s en-
trance of a preliminary injunction on the MAX Build More
15 MAX Figures set (the “ZURU Action Figures”) for its al-
leged infringement of registered LEGO copyrights and
trademarks. Both parties have acknowledged that should
this Court affirm the district court’s entrance of a prelimi-
nary injunction as to the ZURU Action Figures for either of
LEGO’s copyright or trademark infringement claims, the
product remains enjoined. Because we conclude that the



    1    For each of the various products covered by the dis-
trict court’s preliminary injunction, ZURU contests some,
but not all, of the factors necessary to secure a preliminary
injunction. We address only those factors contested by
ZURU on appeal.
6                                       LEGO A/S v. ZURU INC.




district court did not abuse its discretion in entering the
preliminary injunction with respect to LEGO’s copyright
infringement claim as to the ZURU Action Figures, we do
not reach ZURU’s alleged trademark infringement for pur-
poses of this appeal.
           A. Likelihood of Success on the Merits
    To maintain an action for copyright infringement in the
Second Circuit, “a plaintiff must establish ‘(1) ownership of
a valid copyright, and (2) copying of constituent elements
of the work that are original.’” Kwan v. Schlein, 634 F.3d
224, 229 (2d Cir. 2011) (quoting Feist Publ’ns, Inc. v. Rural
Tel. Serv. Co., 499 U.S. 340, 361 (1991)). The district court
found, and ZURU does not dispute, that LEGO owns valid
copyrights,       including      Registration       Numbers
VA0000655230 and VA0000655104 (the “Minifigure Copy-
rights”), covering the 3D sculpture of certain figurines (the
“Minifigure Figurines”).




    “To satisfy the second element, plaintiff ‘must also
show copying by defendants. . . . Copying may be inferred
where a plaintiff [1] establishes that the defendant had ac-
cess to the copyrighted work and [2] that substantial simi-
larities exist as to protectible material in the two works.’”
Leary v. Manstan, 118 F. Supp. 3d 460, 465 (D. Conn. 2015)
(quoting Walker v. Time Life Films, Inc., 784 F.2d 44, 48
(2d Cir. 1986)). The district court found, and ZURU does
not dispute, that ZURU had access to LEGO’s products.
LEGO A/S v. ZURU INC.                                      7



Thus, the only dispute was whether substantial similari-
ties exist as to protectible material in the LEGO Minifig-
ures and ZURU Action Figures.
    As previously noted, the ZURU Action Figures became
available for sale to the public though Walmart retail loca-
tions and the Walmart Website on or about October 1,
2018.




LEGO maintains the ZURU Action Figures are substan-
tially similar to the overall look and feel of LEGO’s Mini-
figure Figurine, one of LEGO’s most iconic construction
toys. The district court agreed.
    On appeal, ZURU argues: (1) that the district court’s
analysis of LEGO’s likelihood of success on its copyright
claim against the ZURU Action Figures was fundamentally
flawed because the district court improperly relied on
LEGO’s expert’s comparisons of the allegedly infringing
ZURU Action Figures to LEGO Minifigures instead of to
the LEGO copyright registration images; 2 and (2) that if
the district court’s approach was acceptable, the court still
made clearly erroneous factual findings because the ZURU
Action Figure designs are different and distinct from the



    2   While LEGO argues that ZURU attempts to raise
this issue for the first time on appeal, ZURU raised it be-
low. See J.A. 560–63; J.A. 601; J.A. 613; J.A. 1129.
8                                        LEGO A/S v. ZURU INC.




LEGO product designs. We disagree for the reasons dis-
cussed below.
    We begin by addressing the propriety of the district
court’s comparison of the ZURU Action Figures to actual
LEGO Minifigures, rather than the copyright images. As
an initial matter, LEGO’s expert, Ms. Knight, upon whom
the district court relied, testified that, in addition to com-
paring the ZURU Action Figures with LEGO Minifigures,
she did compare the ZURU Action Figures to the LEGO
copyright registration images in coming to her conclusions.
See J.A. 1446. Specifically, Ms. Knight testified that as
part of her analysis, she reviewed all the images shown on
page 2 of her power point, including the image from copy-
right registration VA0000655104, with the ZURU Action
Figure. See J.A. 1446–47 (citing J.A. 1627). Nevertheless,
Ms. Knight’s, and the district court’s, additional compari-
son of the allegedly infringing ZURU Action Figures to the
LEGO Minifigures was proper.
    To bolster its argument, ZURU alleges that such a com-
parison was an improper comparison of allegedly infring-
ing works, i.e., the ZURU Action Figures, to unregistered
derivative works. The LEGO Minifigures identified in
ZURU’s brief, however, are not derivative works. A “deriv-
ative work,” “must incorporate some or all of a ‘preexisting
work’ and add new original copyrightable authorship to
that work.” LEGO A/S v. Best-Lock Constr. Toys, Inc., No.
3:11-cv-01586 (CSH), 2019 WL 3387330, at *9 (D. Conn.
2019) (citing United States Copyright Office, Copyright In
Derivative      Works     and     Compilations       (2013),
https://www.copyright.gov/circs/circ14.pdf        (emphasis
added)).
    As ZURU acknowledges, LEGO has a registered copy-
right entitled “Basic Minifigures” and alternatively titled
“Figures with jackets, helmets, or crash helmets.” Appel-
lant’s Br. at 35. The LEGO Minifigure analyzed by Ms.
Knight and the district court is just that—a basic
LEGO A/S v. ZURU INC.                                     9



minifigure wearing a jacket. Indeed, the copyrightable el-
ements of the Minifigure Copyrights and the Minifigure
sculptures relied upon by the district court are the same
— i.e., apart from the medium in which they are conveyed,
there are no material differences between the LEGO Mini-
figure sculptures and the corresponding copyright images. 3
     The Second Circuit has squarely held that translation
of a work to a different medium does not demonstrate suf-
ficient originality to warrant additional copyright protec-
tion. L. Batlin & Son, Inc. v. Snyder, 536 F.2d 486, 491 (2d
Cir. 1976) (finding that because “translation [of a work of
art] to a different medium” is “merely a trivial variation,”
creating a plastic version of a cast iron “Uncle Sam” toy
coin bank in the public domain lacked the originality to
support a copyright). Thus, the shift in medium from a cop-
yright registration image to sculpture does not add the
original copyrightable authorship necessary to constitute a
derivative work. Therefore, the analyzed LEGO Minifig-
ures are not, as ZURU contends, unregistered derivative
works—they are physical embodiments of the copyrighted
images. And, as this Court has held in the design patent
context, “[w]hen no significant distinction . . . has been
shown between the [registered] drawing and its physical
embodiment, it is not error for the court to view them both,
and to compare the embodiment of the . . . design with the
accused devices.” Lee v. Dayton-Hudson Corp., 838 F.2d
1186, 1189 (Fed. Cir. 1988). Accordingly, we find that the
district court did not commit legal error in comparing the
allegedly infringing ZURU Action Figures to the physical
embodiment of the basic minifigures seen in LEGO’s copy-
right registrations.



    3    Though the Minifigure sculpture analyzed by Ms.
Knight differed from the Minifigure Copyright Image in
facial expression and jacket color, for the reasons dis-
cussed infra, such differences are not material.
10                                      LEGO A/S v. ZURU INC.




    Nevertheless, even if the district court and Ms.
Knight’s additional comparisons to the Minifigure Figu-
rines were legal error, ZURU identifies no material differ-
ences between the figures depicted in the LEGO copyright
registrations and the ones the district court and Ms.
Knight compared to the ZURU Action Figures. To the con-
trary, ZURU’s arguments on appeal apply equally to the
Minifigure Copyright images and the LEGO Minifigure
viewed by the district court. Compare J.A. 621-32 with Ap-
pellant’s Br. at 38-39; see also J.A. 1811–18; J.A. 1842. Ac-
cordingly, we find that even if ZURU had shown that the
district court compared the wrong figure to the allegedly
infringing ZURU Action Figures, it was harmless error.
    Next, we address ZURU’s argument that the district
court made clearly erroneous factual findings because the
ZURU Action Figure designs are allegedly different and
distinct from the LEGO product designs. Specifically,
ZURU argues that Ms. Knight and the district court im-
properly relied on a vague concept of a similar feel between
LEGO Minifigures and the accused ZURU Action Figures,
without discussing any specific similarities in the artistic
expression. And, according to ZURU, a general sense of
similarity is not sufficient. Appellant’s Br. at 36 (citing
Durham Indus., Inc. v. Tomy Corp., 630 F.2d 905, 912–13
(2d Cir. 1980); see also Belair v. MGA Entm’t, Inc., 503 F.
App’x. 65, 67 (2d Cir. 2012)). 4 Rather than examining the



     4  ZURU’s cited cases do not support this argument.
Durham dealt with distinguishing an expression of an idea
from an idea itself. Durham, 630 F.2d at 912. And, in
Belair, the Second Circuit made clear that the test is
whether there are similarities in aesthetic appeal. 503 F.
App’x at 67. There is no contention in this case that Ms.
Knight or the district court improperly compared ideas—
indeed, it is undisputed that Ms. Knight and the district
court compared artistic expressions of those ideas, i.e., the
LEGO A/S v. ZURU INC.                                       11



works for their similar concept and feel, ZURU asks the
Court to take note of specific differences in shape, expres-
sion, and proportions between the LEGO Minifigures and
the ZURU Action Figures. Such an analysis is fundamen-
tally at odds with Second Circuit precedent, and we neces-
sarily follow the Second Circuit test for substantial
similarity.
    As the district court correctly noted, in the Second Cir-
cuit:
    The standard test for substantial similarity be-
    tween two items is whether an “ordinary observer,
    unless he set out to detect the disparities, would be
    disposed to overlook them, and regard [the] aes-
    thetic appeal as the same.” If “an average lay ob-
    server would recognize the alleged copy as having
    been appropriated from the copyrighted work,”
    then the two products are substantially similar.
    The fact-finder must examine the works for their
    “total concept and feel.”
LEGO, 2019 WL 4643718, at *4 (citing Yurman Design,
Inc. v. PAJ, Inc., 262 F.3d 101, 111 (2d Cir. 2001) (internal
citations omitted)). “Consideration of the total concept and
feel of a work . . . is especially appropriate in an infringe-
ment action involving children’s works, because children’s
works are often less complex than those aimed at an adult
audience.” Williams v. Crichton, 84 F.3d 581, 589 (2d Cir.
1996) (citing Reyher v. Children’s Television Workshop, 533
F.2d 87, 91 (2d Cir. 1976), cert. denied, 429 U.S. 980
(1976)). Because the standard for determining substantial
similarity is whether an ordinary observer, unless he set
out to detect the disparities, would be disposed to overlook




actual LEGO Minifigures and the ZURU Action Figures.
See LEGO, 2019 WL 4643718, at *4–6.
12                                      LEGO A/S v. ZURU INC.




them, and regard the aesthetical appeal the same, 5 the dis-
trict court found that the total concept and feel of the
ZURU Action Figures is substantially similar to that of
LEGO’s Minifigure Figurine. Where, as here, ZURU only
identifies alleged disparities between the two products and
has failed to demonstrate instead that the “total concept
and feel” of the two works is different, we see no reason to
disagree with the district court’s finding on substantial
similarity.
    For these reasons, we affirm the district court’s finding
that LEGO is likely to succeed on the merits of its copyright
infringement claim against the ZURU Action Figures.
                   B. Irreparable Harm
    On appeal, ZURU also argues that the district court
clearly erred in finding that LEGO would suffer irrepara-
ble harm based on LEGO’s claims of intergenerational
harm that are too speculative and remote to constitute ac-
tual and imminent harm absent an injunction. Addition-
ally, because ZURU argues that benefit to ZURU does not
necessarily mean injury to LEGO, any reliance on in-
creased sales or market share by ZURU is not enough to
show harm to LEGO.




     5  ZURU argues that the district court erred in this
case in finding that the “lay observer” is an adult, as op-
posed to the children the toys are designed for. However,
because ZURU raises this argument for the first time in its
reply brief, we find that it has been waived. Carbino v.
West, 168 F.3d 32, 34 (Fed. Cir. 1999) (“[C]ourts have con-
sistently concluded that the failure of an appellant to in-
clude an issue or argument in the opening brief will be
deemed a waiver of the issue or argument.” (citing Becton
Dickinson & Co. v. C.R. Bard, Inc., 922 F.2d 792, 800 (Fed.
Cir. 1990))).
LEGO A/S v. ZURU INC.                                        13



    Responding to these arguments below, the district
court found that: (1) “the construction toy market is highly
competitive and . . . selling products that infringe
on . . . LEGO[’s] . . . copyrights would allow ZURU . . . to
increase its sales and market share, and would also enable
it to establish relationships with customers for
whom . . . LEGO . . . competes,” LEGO, 2019 WL 4643718,
at *17; and (2) LEGO would likely suffer lost goodwill and
damaged reputation absent an injunction. With respect to
the latter finding, the district court relied on a social media
post noting that while ZURU’s Action Figures were “[a]we-
some,” a problem is that “the bod[ies] come[] apart ex-
tremely easily.”        J.A. 361.   The risk of consumers
associating defective products with the LEGO brand-name
is apparent. According to the district court, “[t]hese inju-
ries are unquantifiable.” LEGO, 2019 WL 4643718, at *17.
    Harm might be irremediable, or irreparable, for many
reasons, including that a loss is difficult to replace or diffi-
cult to measure, or that it is a loss that one should not be
expected to suffer. Salinger, 607 F.3d at 81. Thus, where
LEGO’s “losses would be difficult to measure and monetary
damages would be insufficient to remedy the harms,” the
Second Circuit has found that irreparable harm is likely.
WPIX, Inc. v. ivi, Inc., 691 F.3d 275, 286 (2d Cir. 2012).
   Accordingly, we find that the district court did not
abuse its discretion in finding a likelihood of irreparable
harm to LEGO absent a preliminary injunction.
                C. Balance of the Hardships
     In addition to showing a likelihood of success on the
merits and irreparable harm, a party seeking a prelimi-
nary injunction must demonstrate that the balance of
hardships favors the moving party. Salinger, 607 F.3d at
79–80. As with irreparable harm, ZURU argues that the
district court clearly erred in its balance of the hardships
analysis. We disagree. ZURU previously argued to the dis-
trict court that, “the harm of a preliminary injunction on
14                                        LEGO A/S v. ZURU INC.




ZURU would be enormous,” because “ZURU has already
lost millions of dollars in sales because of the TRO and
stands to lose over $10 million in 2019,” “ZURU has already
had its relationships with retailers damaged, and those re-
lationships will likely be destroyed if a preliminary injunc-
tion is entered,” and ZURU’s loss in “shelf space” would
result in “crucial harm.” J.A. 1175. ZURU makes the same
arguments on appeal.
    The district court correctly recognized below, however,
that, “defendant’s injuries [would] result solely from its
own deliberate acts of infringement engaged in despite the
fact that . . . LEGO . . . sent ZURU . . . cease and desist let-
ters in connection with the issues raised in this litigation
and had previously done so in 2017.” LEGO, 2019 WL
4643718, at *17. According to the Second Circuit, “[i]t is
axiomatic that an infringer . . . cannot complain about the
loss of ability to offer its infringing product.” WPIX, 691
F.3d at 287 (internal citations omitted).
   Accordingly, we find that the district court did not
abuse its discretion in finding that the balance of hardships
weighed in favor of granting a preliminary injunction.
                           *   *   *
    For these reasons, we hold that the district court did
not abuse its discretion in granting LEGO a preliminary
injunction against the ZURU Action Figures for their al-
leged infringement of the Minifigure Copyrights.
              II. The Max Build More Bricks
    LEGO has obtained design patents in the United
States for its bricks and building elements. LEGO owns
the following patents that are at issue on appeal: U.S. Pa-
tent No. D688,328S (the “’328 Patent”); U.S. Patent
No. D641,053S (the “’053 Patent”); and U.S. Patent
No. D614,707S (the “’707 Patent”) (collectively the “As-
serted Patents.”). U.S. Patent No. D701,923S (the “’923
LEGO A/S v. ZURU INC.                                      15



Patent”) is a subject of LEGO’s action before the district
court but not of the motion for a preliminary injunction.
     LEGO contends that ZURU manufactures and sells,
among other things, certain building bricks that are sub-
stantially similar to the Asserted Patents in at least three
different products: the MAX Build More Building Bricks
Value Set (759 Bricks); MAX Build More Building Bricks
Value Set (253 Bricks); and the MAX Build More Building
Bricks Accessories and Wheels Value Set (250 Pieces). The
district court agreed, finding that “a side-by-side compari-
son in this case reveals that each Infringing Brick utilizes
the same design features as the design for the correspond-
ing LEGO brick covered by an Asserted Patent.” LEGO,
2019 WL 4643718, at *13.
    On appeal, ZURU does not dispute the district court’s
finding that LEGO is likely to succeed on the merits of its
design patent infringement claim, and instead only dis-
putes the district court’s findings that LEGO will likely suf-
fer irreparable harm and that the balance of the equities
tips in LEGO’s favor. For the reasons discussed below, we
find that the district court abused its discretion in making
those determinations.
                    A. Irreparable Harm
    A party seeking a preliminary injunction must estab-
lish that it is likely to suffer irreparable harm if the pre-
liminary injunction is not granted and there is a causal
nexus between the alleged infringement and the alleged
harm. Apple Inc. v. Samsung Elecs. Co., 735 F.3d 1352,
1360 (Fed. Cir. 2013). Evidence of potential lost sales alone
does not demonstrate irreparable harm. See Abbott
Labs. v. Andrx Pharm., Inc., 452 F.3d 1331, 1348 (Fed. Cir.
2006). However, as this Court has repeatedly held, loss of
revenue, goodwill, and market position are evidence of ir-
reparable harm. See, e.g., Abbott Labs. v. Sandoz, Inc., 544
F.3d 1341, 1362 (Fed. Cir. 2008) (loss of revenue and mar-
ket share are evidence of irreparable harm); Purdue
16                                       LEGO A/S v. ZURU INC.




Pharma L.P. v. Boehringer Ingelheim GmbH, 237 F.3d
1359, 1368 (Fed. Cir. 2001) (likelihood of price erosion and
loss of market position are evidence of irreparable
harm); Bio–Tech. Gen. Corp. v. Genentech, Inc., 80 F.3d
1553, 1566 (Fed. Cir. 1996) (loss of revenue, goodwill, and
research and development support constitute irreparable
harm); Polymer Techs., Inc. v. Bridwell, 103 F.3d 970, 975–
76 (Fed. Cir. 1996) (loss of market opportunities cannot be
quantified or adequately compensated, and is evidence of
irreparable harm). Where the injury cannot be quantified,
no amount of money damages is calculable, and therefore
the harm cannot be adequately compensated and is irrepa-
rable. Metalcraft of Mayville, Inc. v. The Toro Co., 848 F.3d
1358, 1368 (Fed. Cir. 2017).
      At oral argument, counsel for LEGO stated that the
district court relied on two things to show irreparable
harm: (1) that absent an injunction, LEGO would effec-
tively be forced into a compulsory license; and (2) that
LEGO would suffer a loss of goodwill and brand equity be-
cause the accused Max Build More Bricks’ “clutch power,”
i.e., their ability to remain stuck together, is inferior. See
Oral Arg. at 20:55–22:15, http://oralarguments.cafc.
uscourts.gov/default.aspx?fl=2019-2122.mp3 (“There are
two instances that the court found for irreparable harm on
the blocks. One is that it would become a compulsory li-
cense. . . [T]he other is again, is the clutch power.”). How-
ever, counsel for LEGO admitted that the compulsory
license argument is circular, because the result of not being
enjoined necessarily entails allowing the alleged infringer
to continue selling their accused products in every case.
See Oral Arg. at 21:58–22:06, http://oralarguments.cafc.
uscourts.gov/default.aspx?fl=2019-2122.mp3.          Addition-
ally, when pressed, counsel for LEGO could not point to any
record cite supporting the notion that the Max Build More
Bricks, as opposed to the ZURU Action Figures, had infe-
rior “clutch power.”          Oral Arg. at 22:28–23:45,
http://oralarguments.cafc.uscourts.gov/default.aspx?fl=
LEGO A/S v. ZURU INC.                                     17



2019-2122.mp3. After reviewing the evidence of record,
this Court finds that the only references to “clutch power”
are with respect to the allegedly infringing ZURU Action
Figures, not the Max Build More Bricks. Thus, LEGO’s
compulsory license and “clutch power” arguments are in-
sufficient to show that LEGO would likely suffer irrepara-
ble harm absent a preliminary injunction on the allegedly
infringing Max Build More Bricks.
     In support of its finding, however, the district court
also found that LEGO has “shown that the patent infringe-
ment will lead to . . . LEGO . . . losing market share.”
LEGO, 2019 WL 4643718, at *16. Specifically, the district
court found that LEGO’s bricks covered by the Asserted Pa-
tents and the corresponding Max Build More Bricks are
virtually indistinguishable 6 and that, as a result, LEGO is
at risk of losing sales and market share to the defendant.
However, as counsel for LEGO admitted at oral argument,
there is no evidence of this. See Oral Arg. at 22:16–22:28,
http://oralarguments.cafc.uscourts.gov/default.aspx?fl=
2019-2122.mp3 (Q. “Is there any market share, or poten-
tial loss of market share, directly attributable to these few
bricks?” A. “[T]o the few bricks, specifically, no. There was
no record evidence of that.”).
     Accordingly, because every stated rationale for the dis-
trict court’s finding is either incorrect or unsupported, we
find that the district court abused its discretion in finding
that LEGO would likely suffer irreparable harm absent a
preliminary injunction with respect to its design patent in-
fringement claims.



    6   As noted above, ZURU does not appeal this finding
and instead argues only that LEGO is not “threatened if a
few of the 250, [253], or 759 bricks that come in the ZURU
brick sets infringe the LEGO Design Patents.” Appellant’s
Br. at 65.
18                                       LEGO A/S v. ZURU INC.




                B. Balance of the Equities
    To obtain a preliminary injunction, a party must also
establish “that the balance of equities tips in [its] favor.”
Luminara Worldwide, LLC v. Liown Elecs. Co., 814 F.3d
1343, 1352 (Fed. Cir. 2016) (quoting Winter, 555 U.S. at
20). It was within the court’s discretion to balance the eq-
uities. Atlas Powder Co. v. Ireco Chems., 773 F.2d 1230,
1234 (Fed. Cir. 1985).
    For the reasons discussed above with respect to the
ZURU Action Figures, the district court did not abuse its
discretion in finding that ZURU’s injuries result solely
from its own deliberate acts of alleged infringement. Nev-
ertheless, because we find that the district court incorrectly
found that LEGO would be irreparably harmed absent an
injunction directed to the allegedly infringing Max Build
More Bricks, ZURU’s own inability to show harm does not
prevent us from finding that LEGO, as the party seeking a
preliminary injunction, failed to demonstrate that the bal-
ance of equities tips in its favor. Luminara, 814 F.3d at
1352.
    Accordingly, we find that the district court abused its
discretion in finding that the balance of the equities with
respect to the design patent infringement claim favors
LEGO.
                          *   *   *
    For these reasons, we find that the district court
abused its discretion and vacate its entrance of a prelimi-
nary injunction on the allegedly infringing Max Build More
Bricks.
       III. The MAYKA Toy Tape Packaging Image
    LEGO introduced its Friends™ line of toy products in
2012. This line includes a series of miniature figurines (the
“Friends Figurines”) representative of LEGO© Friends™
characters. LEGO owns copyrights registered with the
LEGO A/S v. ZURU INC.                                      19



United States Copyright Office, i.e. Registration Numbers
VA 1-876-291, VA 1-876-279, VA 1-876-378, and VA 1-876-
373 (the “Friends Copyrights”), which protect the 3D sculp-
ture and derivative works of the Friends Figurine. Since
at least 2012, LEGO has continuously displayed ‘© LEGO’
in the plastic of the Friends Figurine in various elements
of the Friends Figurine, such as on top of the head element.
    LEGO contends that “ZURU uses an image on product
packaging for its Mayka Toy Block Tape that is strikingly
and substantially similar to the overall look and feel of the
Friends Copyrights.” See LEGO, 2019 WL 4643718, at *2
(internal citations omitted). The district court agreed, find-
ing that LEGO has shown that the Friends Figurine has
protectable elements, that LEGO demonstrated a likeli-
hood of success on the merits of its Friends Copyrights in-
fringement claim, that LEGO is likely to suffer irreparable
harm absent an injunction, and that the balance of the
hardships tips in LEGO’s favor. For the reasons discussed
below, we find that the district court abused its discretion
in entering a preliminary injunction directed at the
MAYKA Toy Tape products whose packaging includes the
allegedly infringing packaging image.
          A. Likelihood of Success on the Merits
     As with the ZURU Action Figures, the only dispute con-
cerning likelihood of success with respect to the MAYKA
Toy Tape Packaging Image (“Packaging Image”) is whether
substantial similarities exist as to protectible material in
the LEGO and ZURU works. First, as with the ZURU Ac-
tion Figures, ZURU alleges that the district court’s analy-
sis of LEGO’s claim that the Packaging Image infringes
LEGO’s Friends Copyrights improperly relied on refer-
ences to a LEGO product that is not the subject of a copy-
right registration. Second, according to ZURU, the district
court’s conclusion that the Packaging Image is substan-
tially similar to the Figure with Skirt Copyright, VA 1-876-
378, provides an additional independent basis to find that
20                                        LEGO A/S v. ZURU INC.




the district court’s injunction directed to the Packaging Im-
age is an abuse of discretion and should be reversed. In
response to these arguments, LEGO asserts that, contrary
to ZURU’s allegations, the district court did compare the
infringing product to the copyright as registered and found
that the overall look and feel of the copyrighted Friends
Figurine—with or without hair—is substantially similar to
the Packaging Image. For the reasons discussed below,
LEGO is correct.
      ZURU is correct that Ms. Knight and the district court
viewed LEGO’s Friends Figurines. However, we need not
address whether those figurines constitute unregistered
derivative works, because Ms. Knight and the district court
nevertheless relied on a comparison of the Friends Copy-
right images to the allegedly infringing Packaging Image.
See, e.g., J.A. 362, 1111, 1452–53; LEGO, 2019 WL
4643718, at *5 (relying on Ms. Knight’s substantial simi-
larity analysis). The district court then found that Ms.
Knight gave a persuasive explanation as to why there are
substantial similarities between the Friends Figurine and
the allegedly infringing Packaging Image. See id. at *4–6.
This included similarities in terms of scale and proportion,
i.e., the length of the leg, the shape of the leg, the propor-
tions or size of the torso, and the head and the hair. 7 Id. at
*5.
   While ZURU provides a list of alleged differences be-
tween the LEGO Friends Copyrights and the Packaging
Image based on their own expert’s testimony, the district


     7  ZURU points out that the LEGO Friends Copyright
does not have hair. However, this does not undercut Ms.
Knight’s testimony, upon which the district court relied,
that the similarities between the LEGO Friends Copy-
rights and the Packaging Image extended to scale and pro-
portion, including the length of the leg, the shape of the leg,
the proportions or size of the torso, and the head.
LEGO A/S v. ZURU INC.                                    21



court found that these arguments deserve less weight than
Ms. Knight’s analysis in light of the fact that the standard
for determining substantial similarity is whether an “ordi-
nary observer, unless he set out to detect the disparities,
would be disposed to overlook them, and regard the aes-
thetic appeal the same.” Id. (citing Yurman Design, 262
F.3d at 111). For the reasons discussed above with respect
to the ZURU Action Figures, we see no reason to upset the
district court’s finding on substantial similarity.
    Accordingly, we affirm the district court’s finding that
LEGO is likely to succeed on the merits of its copyright in-
fringement claim against the Packaging Image.
                    B. Irreparable Harm
    ZURU alleges that the district court abused its discre-
tion in finding that LEGO would likely suffer irreparable
harm because: (1) there is no evidence that the MAYKA
Toy Tape is lacking in quality or in any way inferior to
LEGO products; (2) the LEGO witness testimony and one
customer comment on which the court relied was not di-
rected to the MAYKA Toy Tape; and (3) LEGO does not sell
a product similar to the MAYKA Toy Tape. We agree.
    In its Order below, the district court found that LEGO
would likely suffer irreparable harm absent a preliminary
injunction on ZURU’s MAYKA Toy Tape because of “lost
goodwill and damaged reputation,” and because ZURU
would be able “to increase its sales and market share.” Id.
at *17. First, while LEGO argues in its reply brief that the
district court did not abuse its discretion in finding that
absent injunctive relief LEGO would lose goodwill and rep-
utation, LEGO points to no evidence of record supporting
this finding and admitted at oral argument, “there is no
evidence in the record specifically that the tape product is
inferior.”   Oral Arg. at 20:11–20:15, http://oralargu-
ments.cafc.uscourts.gov/default.aspx?fl=2019-2122.mp3.
Absent such a showing, LEGO has not, and cannot, show
that its continuing sale will lead to lost goodwill and
22                                      LEGO A/S v. ZURU INC.




damaged reputation. Second, it is undisputed that LEGO
does not sell a product similar to the MAYKA Toy Tape. Id.
at 20:42–20:44 (“It’s not inferior to a LEGO product be-
cause we don’t sell it.”). Thus, LEGO cannot, nor has it
tried to, show that ZURU’s continuing sales of the MAYKA
Toy Tape will lead to lost revenue or market share by
LEGO.
    Accordingly, we find that the district court abused its
discretion in finding that LEGO would likely suffer irrepa-
rable harm absent a preliminary injunction directed to the
MAYKA Toy Tape.
               C. Balance of the Hardships
     As discussed above, in addition to showing a likelihood
of success on the merits and irreparable harm, a party
seeking a preliminary injunction must demonstrate that
the balance of hardships favors the moving party. Salin-
ger, 607 F.3d at 79–80. Here, ZURU alleges that the dis-
trict court’s balance of the hardships analysis on LEGO’s
claim that the Packaging Image infringes the Friends Cop-
yrights suffers from the same errors as the balance of hard-
ships analysis for LEGO’s claims directed to the ZURU
Action Figures and MAX Build More Bricks. For the rea-
sons discussed above with respect to the ZURU Action Fig-
ures and Max Build More Bricks, the district court did not
abuse its discretion in finding that ZURU’s injuries result
solely from its own deliberate acts of alleged infringement.
Nevertheless, because we find that the district court incor-
rectly found that LEGO would be irreparably harmed ab-
sent an injunction directed to the MAYKA Toy Tape,
ZURU’s own inability to show harm does not prevent us
from finding that LEGO, as the party seeking a prelimi-
nary injunction, failed to demonstrate that the balance of
the hardships analysis favors them. See id.
    Accordingly, we find that the district court abused its
discretion in finding that the balance of the hardships with
LEGO A/S v. ZURU INC.                                       23



respect to LEGO’s claim of infringement of the Friends
Copyrights favors LEGO.
                          *   *    *
    For these reasons, we find that the district court
abused its discretion and vacate its entrance of a prelimi-
nary injunction on the MAYKA Toy Tape products whose
packaging includes the allegedly infringing Packaging Im-
age.
                          IV. Bond
    According to Federal Rule of Civil Procedure 65(c):
    No restraining order or preliminary injunction
    shall issue except upon the giving of security by the
    applicant, in such sum as the court deems proper,
    for the payment of such costs and damages as may
    be incurred or suffered by any party who is found
    to have been wrongfully enjoined or restrained.
Fed. R. Civ. P. 65(c). The Rule thus allows a preliminary
injunction to become effective only upon the applicant’s
positing of an amount that the district court determines
adequate. Corning Inc. v. PicVue Elecs., Ltd., 365 F.3d 156,
158 (2d Cir. 2004). “Rule 65(c) gives the district court wide
discretion to set the amount of a bond, and even to dispense
with the bond requirement where there has been no proof
of likelihood of harm” to those enjoined. Id. (internal cita-
tions omitted); see also Doctor’s Assocs., Inc. v. Stuart, 85
F.3d 975, 985 (2d Cir. 1996). The amount set for a prelim-
inary injunction bond is reviewed for abuse of discretion.
Sanofi-Synthelabo v. Apotex, Inc., 470 F.3d 1368, 1385
(Fed. Cir. 2006) (citing Doctor’s Assocs., Inc. v. Distajo, 107
F.3d 126, 136 (2d Cir. 1997)).
    In this case, the district court determined that a
$25,000 bond was appropriate. According to ZURU, “the
district court erred in setting the injunction bond at the
nominal amount of $25,000,” because it supposedly “does
24                                      LEGO A/S v. ZURU INC.




nothing to protect ZURU against the substantial and irrep-
arable harm it is suffering and is dwarfed by ZURU’s lost
revenues.” Appellant’s Br. at 70. The party against whom
a preliminary injunction is sought has the burden of estab-
lishing the amount of a bond necessary to secure against
the wrongful issuance of the injunction. See Stuart, 85
F.3d at 985; see also Covidien Sales LLC v. Ethicon Endo-
Surgery, Inc., No. 314-cv-917JCH, 2014 WL 5420212, at *1
(D. Conn. Oct. 22, 2014) (internal quotations omitted); Int’l
Equity Invs., Inc. v. Opportunity Equity Partners Ltd., 441
F. Supp. 2d 552, 556 (S.D.N.Y. 2006) (“[T]he burden is on
the party seeking security to establish a rational basis for
the amount of the proposed bond.”). ZURU failed to meet
this burden.
    In its Memorandum in Opposition to LEGO’s Motion
for Temporary Restraining Order and Motion for Prelimi-
nary Injunction, J.A. 592, ZURU did not suggest an appro-
priate amount for bond, instead stating only that “it is
appropriate to require Plaintiffs to post a bond in the
amount to be determined at the hearing as a prerequisite to
issuance of an injunction.” J.A. 667 (italics added). At the
hearing, the district court did not determine, and ZURU
did not suggest, an appropriate number for bond. See gen-
erally 1225, 1421. Instead, ZURU noted only that it had
lost approximately $1.4 million to-date as a result of the
district court’s entrance of the TRO and speculated that it
could lose anywhere between $8–12 million in 2019. After
the hearing, ZURU again failed to provide any number for
bond. Indeed, rather than attempt to establish the amount
of a bond necessary to secure against a wrongful issuance
of this injunction, ZURU argued in its Post-Hearing Brief
in Opposition to LEGO’s Motion for Preliminary Injunc-
tion, J.A. 1136, only that any preliminary injunction order
must require a bond. Id. at 1178–79.
    Where, as here, the non-moving party requested only
that a bond be entered and failed to establish the amount
of a bond necessary to secure against a wrongful issuance
LEGO A/S v. ZURU INC.                                     25



of this injunction, we find that the district court did not
abuse its discretion in setting bond at $25,000.
                        CONCLUSION
    We find that the district court did not abuse its discre-
tion in entering a preliminary injunction with respect to
the ZURU Action Figures for their alleged infringement of
LEGO’s Minifigure Copyrights. However, we find that the
district court abused its discretion in entering preliminary
injunctions with respect to the Max Build More Bricks and
MAYKA Toy Tape after incorrectly determining, on the rec-
ord before it, that LEGO would likely suffer irreparable
harm. Accordingly, the order granting a preliminary in-
junction is
     AFFIRMED-IN-PART, VACATED-IN-PART,
              AND REMANDED
                           COSTS
    The parties shall bear their own costs.